 
 
I 
108th CONGRESS
2d Session
H. R. 4205 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2004 
Mr. Cox introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit for the installation of hydrogen fueling stations. 
 
 
1.Credit for installation of hydrogen fueling stations 
(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended by adding at the end the following new section: 
 
30B.Hydrogen-powered vehicle refueling property credit 
(a)Credit allowedThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 50 percent of the amount paid or incurred by the taxpayer during the taxable year for the qualified hydrogen-powered vehicle refueling property and the installation thereof. 
(b)Year credit allowedThe credit allowed under subsection (a) shall be allowed in the taxable year in which the qualified hydrogen-powered vehicle refueling property is placed in service by the taxpayer. 
(c)Definition of qualified hydrogen-powered vehicle refueling propertyThe term qualified hydrogen-powered vehicle refueling property means any property (not including a building and its structural components) if— 
(1)such property is of a character subject to the allowance for depreciation, 
(2)the original use of such property begins with the taxpayer, and 
(3)such property is for the production, storage or dispensing of hydrogen fuel into the fuel tank of a motor vehicle propelled by such fuel. 
(d)Application with other creditsThe credit allowed under subsection (a) for any taxable year shall not exceed the excess (if any) of— 
(1)the regular tax for the taxable year reduced by the sum of the credits allowable under subpart A and sections 27, 29, 30, and 30A, over 
(2)the tentative minimum tax for the taxable year. 
(e)Basis reductionFor purposes of this title, the basis of any property shall be reduced by the portion of the cost of such property taken into account under subsection (a). 
(f)No double benefitNo deduction shall be allowed under section 179A with respect to any property with respect to which a credit is allowed under subsection (a). 
(g)Carryforward allowed 
(1)In generalIf the credit amount allowable under subsection (a) for a taxable year exceeds the amount of the limitation under subsection (d) for such taxable year (referred to as the unused credit year in this subsection), such excess shall be allowed as a credit carryforward for each of the 20 taxable years following the unused credit year. 
(2)RulesRules similar to the rules of section 39 shall apply with respect to the credit carryforward under paragraph (1). 
(h)Special rulesRules similar to the rules of paragraphs (4) and (5) of section 179A(e) shall apply. 
(i)RegulationsThe Secretary shall prescribe such regulations as necessary to carry out the provisions of this section. 
(j)TerminationThis section shall not apply to any property placed in service after December 31, 2013.. 
(b)Conforming amendments 
(1)Section 1016(a) of such Code is amended by striking and at the end of paragraph (27), by striking the period at the end of paragraph (28) and inserting , and, and by adding at the end the following new paragraph: 
 
(29)to the extent provided in section 30B(e).. 
(2)Section 55(c)(2) of such Code is amended by inserting 30B(d), after 30(b)(3),. 
(3)The table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 30A the following new item: 
 
 
Sec. 30B. Hydrogen-powered vehicle refueling property credit. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service in taxable years beginning after the date of the enactment of this Act. 
 
